Citation Nr: 0211429	
Decision Date: 09/05/02    Archive Date: 09/09/02	

DOCKET NO.  97-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


(The issues of entitlement to service connection for a 
psychiatric disorder and an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling, will be the 
subject of a later decision.)


INTRODUCTION

The veteran had active military service from April 1985 to 
February 1992.

This matter arises from various rating decisions rendered 
since January 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for a 
psychiatric disability and an increased rating for 
sarcoidosis, currently evaluated as 30 percent disabling, 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.  


2.  Bilateral hearing loss has not been clinically 
demonstrated.

3.  Tinnitus is not causally related to service.

4.  A low back disability, to include degenerative disc 
disease, did not have its onset during military service, and 
cannot reasonably be related to an incident of such service.  


CONCLUSIONS OF LAW

1.  Neither bilateral hearing loss nor tinnitus was incurred 
in, or aggravated by, active military service; nor may either 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A low back disability, to include degenerative disc 
disease, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative (if any), and enhanced its duty to assist 
an appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 

retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations with regard to the issues addressed in this 
decision.  The veteran was issued a statement of the case and 
supplemental statements of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He also was given an opportunity to submit additional 
evidence in support of his claim, and to testify at a 
personal hearing at the RO.  The record indicates that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issues on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete 
with regard to those issues that are the subject of this 
decision, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  Finally, in 
view of the narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  


II.  Entitlement to Service Connection 
for Bilateral Hearing Loss and Tinnitus

The veteran contends that he currently suffers from hearing 
loss and tinnitus.  He further contends that these are the 
result of his military service.  In this regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  With regard to sensorineural 
hearing loss, service connection may be granted if this 
disorder is manifested to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1137.  
Service connection may also be granted for any disease 
diagnosed after discharge from military service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  For VA purposes, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the foregoing frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2001).  It is within the foregoing context 
that the facts in this case must be examined.  

The facts are as follows.  The veteran's service medical 
records are negative for either complaints or treatment 
regarding loss of hearing.  Nor did the veteran complain of 
ringing in his ears during any of the various audiological 
examinations conducted while he was on active duty.  It was 
noted that he was exposed to hazardous levels of noise.  On 
his separation examination he checked a block on his medical 
history form noting he had or previously had "ear, nose or 
throat trouble," but the elaboration of his medical history 
referred only to throat problems. Similarly, his ears were 
noted to be within normal limits during a VA physical 
examination conducted in February 1994.  There were no 
recorded statements of medical history referring to tinnitus.

During a VA audiological examination conducted in December 
1994, none of the auditory thresholds at frequencies ranging 
from 500 to 4,000 Hertz was noted to exceed 10 decibels in 
either ear.  Additionally, speech recognition scores were 
96 percent in each ear.  The veteran complained at that time 
of high pitched, constant tinnitus that he noticed 
approximately four to five years earlier.  The examiner 
concluded that the veteran's hearing was within normal limits 
bilaterally with excellent discrimination abilities.  

The most recent clinical evidence regarding the veteran's 
hearing is contained in the report of a VA audiological 
examination conducted in December 2000.  In the section of 
the report identified as medical history, the veteran 
reported exposure to loud noise while in military service.  
He also reported marginal noise exposure at work.  He 
indicated that he experienced occasional high frequency 
tinnitus, but that he could not determine whether this was in 
one or both ears.  He stated that the tinnitus lasted for 
less than one minute and that it occurred mainly after he had 
been in noisy situations.  He also stated that he did not 
recall the date or the circumstances surrounding the onset of 
the tinnitus described.  This section of the report contains 
the further comment:  "It was as likely as not that the 
tinnitus was caused at least in part from the military noise 
exposure."  During audiological testing, auditory thresholds 
for all frequencies from 500 to 4,000 Hertz was 20 or less in 
both ears.  In addition, speech recognition scores were 
100 percent for both ears.  Typanograms were unremarkable.  
Neither hearing loss nor tinnitus was noted in the section of 
the report labeled "Diagnosis."  

The foregoing does not offer a clinical basis upon which to 
predicate a grant of service connection for either bilateral 
hearing loss or tinnitus.  Clinical findings do not indicate 
that the veteran has hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  Thus, there is no disability subject to 
service connection.

The Board acknowledges that tinnitus is a wholly subjective 
phenomena.  Thus, lay evidence is competent to establish its 
presence.  The probative weight to be accorded such lay 
evidence requires that the Board make a determination as to 
its credibility.  Under the controlling case law, to comply 
with the statutory requirements of 38 U.S.C. § 7104(d) to 
provide "reasons or bases" for its decisions.  The Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

In this matter there is no evidence, either in the form of 
separately standing lay assertion or lay statement of medical 
history recorded by a medical professional, of the presence 
of tinnitus in the service medical records.  Nor did the 
veteran make any recorded reference to the disability on his 
initial VA examination in 1994.  The first indication of the 
presence of tinnitus was in December 1994, several years 
after service.  At that time, he stated it had been present 
for four or five years, which would place onset in service 
and imply a continuity since service.  Subsequently, however, 
he indicated on examination in December 2000 that he could 
not recall date or the circumstances of when the disability 
began.  The Board has considered the comment recorded in the 
medical history section of this report that reads: "It was 
as likely as not that the tinnitus was caused at least in 
part from the military noise exposure."  This comment, 
however, was in the section of the report labeled history.  
The Board finds it very significant that the same examiner 
did not diagnosis tinnitus.  Therefore, the Board concludes 
that the medical professional was not expressing the view 
that he believed that tinnitus was related to service, but 
merely transcribed the statements of medical history provided 
by the claimant.  Mere unenhanced transcription of a 
statement of medical history does not turn the transcription 
into medical opinion.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Furthermore, given the wholly nature of tinnitus, the Board 
concludes that the determination as to the existence or 
continuity of the disability is not a medical determination, 
but an adjudicate determination based upon crediblity 
assessment.  Thus, on this record the only evidence for a 
link between service and tinnitus is the veteran's 
evidentiary assertions of the onset of the disorder in 
service and continuity of symptoms since that time.  The 
veteran did not report the presence of tinnitus in service, 
at separation or on his initial VA examination.  He 
subsequently has contradicted himself as to whether or not 
the disability began in service and has been chronic ever 
since service.  The Board concludes that the most probative 
evidence on the determinative question in this matter is the 
absence of any report of tinnitus in service.  The veteran's 
own evidentiary assertions as to the onset and duration of 
tinnitus are contradictory and thus of very limited, if any, 
probative weight.  Finally, the most recent examination does 
not even include a diagnosis of tinnitus.  Thus, to the 
degree that the medical evidence or record is for or against 
the claim, and to the degree that any weight can be assigned 
to that evidence, the medical evidence shows no current 
disability.  Therefore, the weight of the most probative 
evidence is against the clam for service connection for 
tinnitus. 

III.  Service Connection for a Low Back 
Disability, to Include Degenerative Disc Disease

The veteran contends that he developed a low back disability 
during military service.  He describes having fallen and 
injured his low back while on active duty.  Again, the 
provisions of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
are for application.  

Service medical records are negative for any complaints or 
clinical findings regarding a low back disability during 
service.  The veteran's musculoskeletal system was noted to 
be within normal limits during a physical examination 
conducted in conjunction with his discharge therefrom.  

During a VA physical examination conducted in February 1994, 
the veteran's lumbar spine was noted to have full range of 
motion with mild muscle spasm in the sacroiliac area.  
Chronic lumbosacral strain was diagnosed, but the examining 
physician offered no opinion regarding its etiology.  

A private physician conducted magnetic resonance imaging of 
the veteran's lumbar spine in February 1995.  An abnormally 
low signal at the L5-S1 disc space consistent with 
degeneration of the disc was observed, but otherwise test 
results were within normal limits.  No significantly bulging 
or herniated disc was diagnosed.  The veteran received 
treatment by private physicians on a number of occasions 
during the remainder of that year for complaints of pain 
associated with his low back.  X-rays taken reflected 
scoliosis as well as degenerative disc disease.  The treating 
physicians offered no opinion regarding the etiology of this 
disability.

The veteran then received treatment on various occasions for 
low back pain over subsequent years.  However, no etiology 
for clinical findings noted was offered.  In December 2000, a 
VA examining physician was specifically asked to examine the 
veteran, as well as the claims file.  The examiner diagnosed 
a degenerated disc at L5-S1 with right paracentral disc 
protrusion noted by magnetic resonance imaging.  He noted the 
veteran's statements that he had incurred two injuries to his 
back while in service and that he had pain and severe 
bruising to the lower back because of an injury in 1991.  
However, the examiner concluded that such injuries were 
unlikely to result in the disc disease diagnosed.  The 
examiner concluded that it was not likely that the veteran's 
back disability was related to his military service.  No 
clinical evidence of record contradicts this opinion.  

Based upon the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  The 
various statements of the veteran, as well as testimony 
offered at his personal hearing at the RO, have been 
considered.  The Board is cognizant that the veteran is 
convinced that his low back disability, to include 
degenerative disc disease, is related to various injuries 
that he received during service.  However, it must be 
emphasized that no clinical evidence of a low back disability 
was noted during service, and that no medical professional 
has associated symptomatology associated with the veteran's 
low back with an incident of military service.  Similarly, 
various statements by the veteran's spouse and his mother in-
law have been considered; together, these indicate that the 
veteran had appeared to have a normally functioning low back 
prior to entering military service, but that various ailments 
developed subsequent thereto.  However, it must be noted that 
the veteran, his spouse, and his mother in-law are lay 
persons without the appropriate medical training and 
expertise to render an opinion on a medical matter, such as 
the etiology of the veteran's low back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
clinical evidence linking the veteran's current low back 
disability with his military service, the benefit sought on 
appeal must be denied.  See 38 C.F.R. § 3.303.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability, to include 
degenerative disc disease, is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

